IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED
DONALD W. CARBARY,

              Petitioner,

v.                                                     Case No. 5D16-837

STATE OF FLORIDA,

           Respondent.
________________________________/

Opinion filed May 13, 2016

Petition for Belated Appeal
A Case of Original Jurisdiction.

Donald W. Carbary, Crawfordville, pro se.

Pamela Jo Bondi, Attorney General
Tallahassee,   and     Kaylee Tatman,
Assistant Attorney General, Daytona
Beach, for Respondent.

PER CURIAM.

       Donald Carbary's petition for belated appeal is granted. A copy of this opinion

shall be filed with the trial court and be treated as the notice of appeal from the order

denying Carbary's motion for post-conviction relief rendered on April 24, 2015, in Case

No. 2012-CF-00130, in the Circuit Court in and for Citrus County, Florida. See Fla. R.

App. P. 9.141(c)(6)(D).


       PETITION GRANTED.


PALMER, WALLIS, EDWARDS, JJ., concur.